Exhibit 10.1

EXECUTION COPY

SEPARATION AND TRANSITION AGREEMENT

This Separation and Transition Agreement (the “Agreement”) is dated as of this
23rd day of March, 2017 (the “Effective Date”), by and between U.S. Concrete,
Inc., a Delaware corporation (together with its successors and assigns, the
“Company”) and Joseph C. Tusa, Jr. (the “Executive”).

WHEREAS, the Executive and the Company (each, a “Party” and together, the
“Parties”) are parties to an Executive Severance Agreement dated as of
February 1, 2016 (the “Severance Agreement”), which sets forth certain rights
and obligations of the Parties in the event of a termination of Executive’s
employment; and

WHEREAS, the Parties wish to set forth their respective rights and obligations
in connection with the termination of the Executive’s employment with the
Company.

NOW, THEREFORE, in consideration of the premises and agreements contained
herein, the parties agree as follows:

1. Transition Period. Executive’s employment with the Company will continue
during the period commencing on the Effective Date and ending on the Separation
Date (as defined below) (such period, the “Transition Period”). During the
Transition Period, Executive will assist the Company with such duties and
responsibilities as reasonably requested by the Board of Directors of the
Company (the “Board”) and the Chief Executive Officer of the Company. During the
Transition Period, the Company will pay or provide to the Executive the base
salary and employee benefits that the Executive received from the Company
immediately prior to the Effective Date. Notwithstanding anything herein to the
contrary, the Executive acknowledges and agrees that (i) the Company may
terminate the Transition Period for any reason by written notice to the
Executive in accordance with Section 13(d) below and (ii) the Company may
appoint a new Chief Financial Officer prior to the Separation Date and that
Executive may be required to assist such person during the Transition Period.

2. Termination of Employment. The Company and the Executive acknowledge and
agree that the Executive’s employment with the Company shall terminate (the
“Separation”) on the earlier of (i) the date the Company terminates the
Executive’s employment for any reason by written notice to the Executive in
accordance with Section 13(d) below and (ii) July 1, 2017 (such applicable date,
the “Separation Date”). In connection with the Separation, the Executive shall
resign from any and all positions that the Executive holds with the Company and
its affiliates effective as of the Separation Date.

3. Separation Payments and Benefits. In connection with the Separation, subject
to the terms and conditions set forth in this Agreement, including the
acknowledgement of the terms of this Agreement as of the Separation Date in
accordance with Appendix A attached hereto, the Company will pay or provide the
Executive with the following payments and benefits:

(a) the Company will pay to the Executive a lump-sum cash payment equal to
$365,000, payable within ten (10) days following the Separation Date;



--------------------------------------------------------------------------------

(b) the Company will pay to the Executive a lump-sum cash payment equal to
$219,000, payable within ten (10) days following the Separation Date;

(c) the Company will pay all applicable medical continuation premiums for
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
for the benefit of Executive and his covered dependents for 18 months following
the Separation Date; and

(d) fifty percent (50%) of all outstanding and unvested restricted stock awards
granted by the Company to the Executive prior to the Separation Date that would
otherwise have vested during the twelve-month period following the Separation
Date will become vested as of the Separation Date. All other equity awards,
including restricted stock awards granted to the Executive that remain unvested
on Separation Date will be immediately forfeited and cancelled without further
consideration.

(e) All payments and benefits described in this Section 3 are subject to
applicable withholdings and normal deductions for income and employment taxes
and will be made no later than the time required by applicable law. The
Executive agrees that the payments or benefits specified in this Section 3
constitute any and all payments or benefits which may be due to the Executive up
to or as of the end of the Executive’s employment with the Company, or related
to the Executive’s employment with and separation from the Company, including,
without limitation, pursuant to the Severance Agreement, and that the Executive
shall bring no further claims for compensation of any kind.

4. Full Release. The Executive, for himself, his heirs, executors,
administrators, successors and assigns (hereinafter collectively referred to as
the “Releasors”), hereby fully releases and discharges the Company and all of
its subsidiaries, affiliates, insurers, successors and assigns (together, the
“Releasees”), and the Releasees’ respective past and present officers,
directors, stockholders, partners, members, insurers, attorneys, employees,
related parties and agents (all such persons, firms, corporations and entities
being deemed beneficiaries hereof and are referred to herein as the “Related
Parties”) from any and all actions, causes of action, claims, obligations,
costs, losses, liabilities, damages and demands of whatsoever character (the
“Claims”), whether or not known, suspected or claimed, which the Releasors have,
from the beginning of time through the date of this Agreement, against the
Related Parties arising out of or in any way related to the Executive’s
employment or termination of employment, including, without limitation, Claims
for employment discrimination or harassment, breach of express or implied
contract, promissory estoppel, emotional distress, defamation, invasion of
privacy rights, fraud, misrepresentation, wrongful discharge, or breach of
public policy. The Executive intends this release to be as broad and
comprehensive as possible so that the Releasees shall never be liable, directly
or indirectly, to the Executive for any Claims of whatsoever nature or character
released herein; provided, however, that this Agreement shall not release any
rights or entitlements of the Executive that (i) arise under or are preserved by
this Agreement; (ii) any existing right Executive has to indemnification,
contribution, or right to require a defense from the Company; (iii) any
directors and officers and general liability insurance coverage; and (iv) any
rights which cannot be waived or released as a matter of law.

 

2



--------------------------------------------------------------------------------

5. Waiver of Rights Under All Applicable Statutes And Common Law. The Executive
understands that, with respect to the matters released herein, this Agreement
waives all Claims and rights the Executive may have under certain applicable
federal, state and local statutory and regulatory laws, as each may be amended
from time to time, including but not limited to, the Age Discrimination in
Employment Act (including the Older Workers Benefit Protection Act) (“ADEA”);
Title VII of the Civil Rights Act of 1964; the Civil Rights Act of 1991; the
Employee Retirement Income Security Act of 1974; the Equal Pay Act; the
Rehabilitation Act of 1973; the Americans with Disabilities Act; the Americans
with Disabilities Amendment Act; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Fair Labor Standards
Act; Title 42 U.S.C. § 1981; the Sarbanes-Oxley Act of 2002; the Texas
Commission on Human Rights Act; the Texas Pay Day Law; Chapter 451 of the Texas
Labor Code; the Texas Worker’s Compensation Act; and all other statutes,
regulations, common law, and other laws in any and all jurisdictions (including,
but not limited to, the State of Texas).

6. Reaffirmation of Continuing Obligations Under Severance Agreement And
Applicable Law. Nothing in this Agreement is intended to replace, supersede or
supplant Executive’s independent and continuing obligations under the Severance
Agreement or applicable law. By executing this Agreement, Executive hereby
acknowledges and reaffirms all continuing obligations under the Severance
Agreement and applicable law, including but not limited to his obligations set
forth in Sections 2.1, 2.2, 2.3, 2.4, 2.5, 2.6 and 4.1 of the Severance
Agreement.

7. Informed and Voluntary Signature. The Executive hereby acknowledges that he
has carefully read this Agreement and has had the opportunity to thoroughly
discuss the terms of this Agreement with legal counsel of his choosing. The
Executive hereby acknowledges that he fully understands the terms of this
Agreement and its final and binding effect and that he affixes his signature
hereto voluntarily and of his own free will.

8. Waiver of Rights Under the Age Discrimination in Employment Act. Executive
understands that this Agreement, and the release contained herein, waives all of
his or her claims and rights under the ADEA (including the Older Workers Benefit
Protection Act). The waiver of the Executive’s rights under the ADEA does not
extend to claims or rights that might arise after the date this Agreement is
executed. All or part of the consideration to be paid to the Executive are in
addition to any sums to which the Executive would be entitled without signing
this Agreement. The Executive acknowledges that he has been given up to
twenty-one (21) days to consider the terms of this Agreement. The Executive has
been advised to consult with an attorney prior to executing this Agreement and
has been given a full and fair opportunity to do so. Executive acknowledges that
he has carefully read this Agreement, fully understands this Agreement, and is
entering into this Agreement knowingly and voluntarily. For a period of seven
(7) days following execution of this Agreement (including execution by the
Executive on or following the Separation Date), the Executive may revoke the
terms of this Agreement by a written document received by the Company no later
than 11:59 p.m. of the seventh (7th) day following the Executive’s execution of
this Agreement. This Agreement will not be effective until said revocation
period has expired without a revocation by the Executive on the eighth (8th) day
following its execution (including execution by the Executive on or following
the Separation Date) (the “Release Effective Date”). Upon revocation of this
Agreement, the Company will have no obligation to make payments of any kind
hereunder, other than amounts due to the Executive as a matter of law, and this
Agreement will be void ab initio.

 

3



--------------------------------------------------------------------------------

9. Covenant Not To Sue. The Executive represents and warrants that he has not
filed any Claim against the Company or Related Parties. Except for an action
brought to enforce this Agreement or challenge the validity of the ADEA waiver,
the Executive agrees to refrain from filing or otherwise initiating any Claim
against the Company or Related Parties over matters released or waived herein,
and agrees that he will refrain from participating in any Claim initiated or
pursued by any individual, group of individuals, partnership, corporation or
other entity against the Company and/or the Related Parties over matters
released or waived herein, except as required by law. Notwithstanding the
foregoing, nothing in this Agreement shall interfere with the Executive’s right
to file a charge with or participate in an investigation or proceeding by the
Equal Employment Opportunity Commission or other federal or state regulatory or
law enforcement agency. However, the consideration provided to the Executive
under this Agreement shall be the sole relief provided for the released Claims.
The Executive will not be entitled to recover and the Executive agrees to waive
any monetary benefits or other recovery in connection with any such charge or
proceeding, without regard to who has brought such charge or proceeding.

10. Litigation And Regulatory Cooperation. The Executive shall reasonably
cooperate with the Company and/or Related Parties in the defense or prosecution
of any claims or actions now in existence or that may be brought in the future
against or on behalf of the Company and/or Related Parties that relate to events
or occurrences that transpired while the Executive was employed by the Company.
The Executive’s cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. The Executive also shall cooperate fully with the
Company in connection with any investigation or review by any federal, state, or
local regulatory authority as any such investigation or review relates to events
or occurrences that transpired while the Executive was employed by the Company.
The Company shall reimburse the Executive for any reasonable travel-related
expenses (including transportation, lodging and meals) incurred with any
cooperation pursuant to this Section 10.

11. No Admission of Liability. This Agreement shall not in any way be considered
or construed as an admission by the Company or the Executive of any improper
actions or liability whatsoever as to each other or any other person, and the
Company and the Executive specifically disclaim any liability to or improper
actions against each other or any other person, on the part of themselves and
their agents and affiliates.

12. Effect of Breach. In the event of a material breach by the Executive of any
of the material terms or conditions of this Agreement or the Employment
Agreement, which is not cured (to the extent curable) within ten (10) business
days after written notice of such breach from the Company, the Executive shall
forfeit the right to receive the payments and benefits described in Section 3
hereof and upon such breach, the Executive shall repay to the Company all
amounts paid to the Executive hereunder, including the value of any benefits
provided to the Executive, to the maximum extent permitted by law.

 

4



--------------------------------------------------------------------------------

13. Miscellaneous.

(a) This Agreement shall be governed in all respects by the laws of the State of
Texas without regard to the principles of conflict of law.

(b) In the event that any one or more of the provisions of this Agreement is
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby. Moreover, if any one or more of the provisions contained in
this Agreement is held to be excessively broad as to duration, scope, activity
or subject, such provisions will be construed by limiting and reducing them so
as to be enforceable to the maximum extent compatible with applicable law.

(c) Notwithstanding anything herein to the contrary, this Agreement is intended
to be interpreted and applied so that the payment of the benefits set forth
herein shall either be exempt from the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, or shall comply with the requirements
of such provision.

(d) Any notice or other communication required or permitted to be delivered
under this Agreement shall be (i) in writing; (ii) delivered personally, by
facsimile, by electronic mail, by courier service or by certified or registered
mail, first class postage prepaid and return receipt requested; (iii) deemed to
have been received on the date of delivery or, if so mailed, on the third
business day after the mailing thereof; and (iv) addressed to the party as set
forth below (or to such other address as the party entitled to notice shall
hereafter designate in accordance with the terms hereof).

 

If to Executive:     To Executive’s home address most recently on file with the
Company.   With a copy to:    

Law Office of Dennis Herlong

440 Louisiana Street, Suite 900

Houston, Texas 77002

Attention: Dennis Herlong

  If to the Company:    

U.S. Concrete, Inc.

331 N. Main Street

Euless, Texas 76039

Attention: General Counsel

  With a copy to:    

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036

Facsimile: (212) 872-1002

Attention: Kerry Berchem

 

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

5



--------------------------------------------------------------------------------

(e) This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Signatures delivered by facsimile and/or portable document
format (“.pdf”) shall be deemed effective for all purposes.

(f) The paragraph headings used in this Agreement are included solely for
convenience and shall not affect or be used in connection with the
interpretation of this Agreement.

(g) This Agreement and the Severance Agreement represent the entire agreement
between the parties and supersede all prior agreements and understandings
between the Parties with respect to the subject matter hereto and may not be
amended except in a writing signed by the Company and the Executive. Any and all
prior or contemporaneous agreements or understandings that are not embodied or
incorporated by reference in this Agreement or the Severance Agreement, whether
oral or written, are of no force or effect.

(h) This Agreement shall be binding on the executors, heirs, administrators,
successors and assigns of the Executive and the Company and the successors and
assigns of the Related Parties and the Releasors and shall inure to the benefit
of the respective executors, heirs, administrators, successors and assigns of
the Related Parties and the Releasors.

[Signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

U.S. CONCRETE, INC. By:   /s/ William J. Sandbrook Name:   William J. Sandbrook
Title:   President & Chief Executive Officer

 

EXECUTIVE /s/ Joseph C. Tusa, Jr. Joseph C. Tusa, Jr.



--------------------------------------------------------------------------------

APPENDIX A

GENERAL RELEASE AND WAIVER

As a condition to receiving the consideration set forth in Section 3 of the
Agreement attached to this Appendix A, I, Joseph C. Tusa, Jr., hereby execute
for a second time the Agreement on the Separation Date (except that the
consideration set forth therein shall be paid, to the extent payable, only once)
and the general release and waiver as set forth in Section 4 and Section 5
thereof. The applicable date for purposes of this execution of this Appendix A
and such release shall be the Separation Date. I shall be deemed to have been
delivered this release for my review for at least twenty one (21) days, and
shall have seven (7) days to revoke it following execution on the Separation
Date.

I ACKNOWLEDGE AND AGREE THAT I HAVE CAREFULLY READ AND FULLY UNDERSTAND THE
PROVISIONS OF THE AGREEMENT. I SIGN MY NAME VOLUNTARILY AND WITH A FULL
UNDERSTANDING OF ITS LEGAL CONSEQUENCES. I HEREBY ACCEPT AND AGREE TO ALL OF THE
TERMS OF THE AGREEMENT KNOWINGLY AND VOLUNTARILY. I ACKNOWLEDGE AND AGREE THAT
FAILURE TO SIGN OR THE REVOCATION OF THIS APPENDIX A SHALL CONSTITUTE GROUNDS
FOR THE COMPANY TO CEASE PAYMENTS TO ME UNDER SECTION 3 OF THE AGREEMENT
FOLLOWING THE SEPARATION DATE.

 

ACKNOWLEDGED AND AGREED:  

 

Joseph C. Tusa, Jr.

Date: